Citation Nr: 0935602	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus with early nephropathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In November 2008, the Board denied entitlement to a 
disability rating in excess of 20 percent for diabetes 
mellitus with early nephropathy.  In May 2009, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion to remand this claim to the Board.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus with early nephropathy.

VA treatment records reflect that the Veteran had abnormally 
high microalbumin levels in April 2003, May 2004, and June 
2005.  According to the laboratory 
studies of record, a normal level of microalbumin would range 
between 0 and 29 milligrams per gram of creatinine (mg/g 
Creat).  The Veteran's microalbumin level measured 41 mg/g 
Creat in April 2003, 46.2 mg/g Creat in May 2004, and 29.7 
mg/g Creat in June 2005.

The Veteran underwent a VA diabetes mellitus examination in 
July 2004.  On that occasion, it was noted that he had had a 
confirmed diagnosis of type II diabetes mellitus for the past 
two years, that he was followed regularly by a VA primary 
care provider, and that he took an oral hypoglycemic agent 
(Metformin) twice 
daily while following a restricted diet.  It was noted that 
the Veteran had had no symptoms suggestive of systemic 
complications from the diabetes, including any tingling or 
numbness of the hands or feet, visual symptoms, or symptoms 
that might indicate cardiovascular problems.  It was noted 
that the May 2004 laboratory studies for the Veteran had 
revealed an abnormally high microalbumin level of 
46.2 mg/g Creat, as well as an elevated hemoglobin (A1C) 
measurement of 7.2%.  The examiner noted that the Veteran's 
diabetes appeared to be under suboptimal control, and he 
concluded that the Veteran did not have any significant 
systemic complications associated with the diabetes at the 
present time, except for early diabetes mellitus nephropathy 
(with elevated microalbuminuria).

Under Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  The next 
higher rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, warrants a 60 
percent rating.  A 100 percent evaluation is applicable for 
diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

In addition, compensable complications of diabetes (such as 
nephropathy) are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are to be 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2008).

In the current case, the Veteran's nephropathy would be rated 
under the applicable criteria for renal dysfunction, if and 
only if his nephropathy is found to be compensable.  See 
38 C.F.R. § 4.115a (2008).

The Veteran's most recent VA diabetes mellitus examination 
took place in July 2004 (more than five years ago), and his 
most recent laboratory test results associated with the 
claims file are dated in June 2005 (more than four years 
ago).  In addition, the claims file does not contain adequate 
evidence to determine if the Veteran is entitled to a 
separate compensable rating for his nephropathy.  In light of 
these facts, the Board has determined that a new VA 
examination with laboratory testing is warranted in order to 
fully and fairly evaluate the Veteran's claim for entitlement 
to a disability rating in excess of 20 percent for diabetes 
mellitus with early nephropathy.

Ongoing relevant VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, on remand the RO/AMC should provide corrective 
notice.
        
Accordingly, the case is REMANDED for the following actions:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
him that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain relevant VA treatment records 
from the Connecticut VA Healthcare 
System, dating since June 2005 from the 
Newington Campus and dating since October 
2005 from the West Haven Campus.

3.  Schedule the Veteran for a VA 
diabetes examination to determine the 
current nature and severity of his 
service-connected diabetes mellitus with 
early nephropathy.  The claims file 
should be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  All tests or studies deemed 
necessary should be conducted (including 
laboratory studies), and the results 
should be reported in detail.  A 
rationale for any opinions expressed 
should be provided.

With regard to diabetes mellitus, the 
examiner should indicate whether the 
Veteran requires the regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
to help control his diabetes.  The 
examiner should also indicate whether the 
Veteran suffers from ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization and if so, the duration 
and frequency of such.  With regard to 
nephropathy, the examiner should document 
all symptoms of renal dysfunction found 
to be present, including the specific 
degree of any albuminuria found to be 
present.

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

